                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 1 of 12 Page ID #:1




                                                                       1 DAVID A. WIMMER (State Bar No. 155792)
                                                                           E-Mail: dwimmer@swerdlowlaw.com
                                                                       2 ALLISON R. MUSANTE (State Bar No. 172255)
                                                                           E-Mail: amusante@swerdlowlaw.com
                                                                       3 SWERDLOW FLORENCE
                                                                           SANCHEZ SWERDLOW & WIMMER
                                                                       4 A Law Corporation
                                                                         9401 Wilshire Blvd., Suite 828
                                                                       5 Beverly Hills, California 90212
                                                                         Telephone: (310) 288-3980
                                                                       6 Facsimile: (310) 733-1727
                                                                       7 Attorneys for Defendants McLane
                                                                         Foodservice Distribution, Inc., and
                                                                       8 McLane Foodservice, Inc.
Sanchez Swerdlow & Wimmer




                                                                       9                               UNITED STATES DISTRICT COURT
                                                                      10              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 JOSEPH GARCIA, an individual,                        Case No. 5:20-cv-1005
                                                                      13                      Plaintiff,                      DEFENDANTS MCLANE
                                                                                                                              FOODSERVICE DISTRIBUTION,
                                                                      14              vs.                                     INC.’S AND MCLANE
                                                                                                                              FOODSERVICE, INC.’S NOTICE
                                                                      15 MCLANE FOOD SERVICES                                 OF REMOVAL OF CIVIL ACTION
                                                                         ONTARIO, an entity of unknown form;                  FROM STATE COURT
                                                                      16 MCLANE FOODSERVICE
                                                                         DISTRIBUTION INC., a corporation;                    Action Filed:   March 2, 2020
                                                                      17 MCLANE FOODSERVICE INC., a
                                                                         corporation and DOES 1 through 20,
                                                                      18 inclusive,
                                                                      19                      Defendants.
                                                                      20
                                                                      21              TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                                      22 DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND PLAINTIFF’S
                                                                      23 ATTORNEYS OF RECORD:
                                                                      24              PLEASE TAKE NOTICE that Defendants MCLANE FOODSERVICE
                                                                      25 DISTRIBUTION, INC. and MCLANE FOODSERVICE, INC. (collectively,
                                                                      26 “Defendants”), by and through their counsel, file this notice of removal pursuant to
                                                                      27 28 U.S.C. Sections 1441 and 1446, asserting original diversity jurisdiction, pursuant
                                                                      28 to 28 U.S.C. Section 1332, to effect removal of the above-captioned action, which
                                                                           684602.4
                                                                                                                          1
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 2 of 12 Page ID #:2




                                                                       1 was commenced in the Superior Court of the State of California for the County of
                                                                       2 San Bernardino, and state that removal is proper for the following reasons:
                                                                       3                              PLEADINGS AND PROCEEDINGS
                                                                       4              1.     On March 2, 2020, Plaintiff Joseph Garcia (“Plaintiff”) commenced
                                                                       5 this civil action against Defendants by filing a Complaint (the “Complaint”) in the
                                                                       6 Superior Court of the State of California, County of San Bernardino, captioned
                                                                       7 Joseph Garcia v. McLane Food Services Ontario; McLane Foodservice
                                                                       8 Distribution, Inc.; McLane Foodservice Inc.; and DOES 1 through 20, inclusive,
Sanchez Swerdlow & Wimmer




                                                                       9 Case No. CIV DS 2006112 (the “State Court Action”), a true and correct copy of
                                                                      10 which is attached hereto as Exhibit A (along with its Summons and related papers).
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11              2.     On April 14, 2020, Defendants were served with the Complaint and
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 Summons. See Declaration of Stuart Masters (“Masters Decl.”) at ¶ 15.
                                                                      13              3.     Defendants are informed and believe, and based thereon aver, that the
                                                                      14 aforementioned documents and exhibits constitute all of the processes, pleadings,
                                                                      15 and orders on file in the State Court Action.
                                                                      16              4.     Although McLane Food Service Ontario was named as a Defendant in
                                                                      17 the Complaint, no such legal entity exists that is affiliated with Defendants or their
                                                                      18 parent company, McLane Company, Inc. See Masters Decl. at ¶ 14. Therefore, this
                                                                      19 is a fictitious defendant and should be disregarded for the purposes of removal. 28
                                                                      20 U.S.C. § 1441(b)(1).
                                                                      21              5.     Defendants are informed and believe, and based thereon aver, that there
                                                                      22 has been no service of process upon any “Does,” all of whom are fictitious
                                                                      23 defendants and therefore should be disregarded for purposes of removal. 28 U.S.C.
                                                                      24 § 1441(b)(1).
                                                                      25                                  TIMELINESS OF REMOVAL
                                                                      26              6.     This Notice of Removal is timely because it is being filed within thirty
                                                                      27 days of Defendants’ receipt of the Summons and Complaint on April 14, 2020. 28
                                                                      28 U.S.C. § 1446(b); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
                                                                           684602.4
                                                                                                                          2
                                                                                           DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 3 of 12 Page ID #:3




                                                                       1 U.S. 344, 356 (1999) (noting the thirty-day removal period runs from the service of
                                                                       2 the summons and complaint).
                                                                       3                           REMOVAL JURISDICTION – DIVERSITY
                                                                       4              7.      This is a civil action over which this Court has original jurisdiction
                                                                       5 under 28 U.S.C. Section 1332, and Defendants may remove it from state to federal
                                                                       6 court pursuant to 28 U.S.C. Section 1441(b), in that this action involves citizens of
                                                                       7 different states and the amount in controversy exceeds the sum or value of Seventy
                                                                       8 Five Thousand Dollars ($75,000.00), exclusive of interest and costs.
Sanchez Swerdlow & Wimmer




                                                                       9              8.      As required by 28 U.S.C. Section 1441, Defendants removed this
                                                                      10 action to the United States District Court for the Central District of California,
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 which is the District Court embracing the place where the State Court Action was
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 filed.
                                                                      13              9.      In accordance with 28 U.S.C. Section 1446(d), Defendants have given
                                                                      14 contemporaneous written notice of this Notice of Removal to all adverse parties and
                                                                      15 will provide notice to the Clerk of the State Court.
                                                                      16                                 CITIZENSHIP OF THE PARTIES
                                                                      17              10.     Plaintiff’s Citizenship. Plaintiff is, and at all times relevant to this
                                                                      18 Complaint has been, a resident of the State of California. See Exhibit A
                                                                      19 (Complaint) at ¶ 2. Additionally, at all times during Plaintiff’s employment with
                                                                      20 Defendant McLane Foodservice Distribution, Inc., Plaintiff’s home address of
                                                                      21 record was in California. See Masters Decl. at ¶ 9. And, Plaintiff’s place of
                                                                      22 employment with Defendant McLane Foodservice Distribution, Inc. was at all times
                                                                      23 relevant located in San Bernardino County in the State of California. See Exhibit A
                                                                      24 (Complaint) at ¶ 4; Masters Decl. at ¶ 10. Defendants further are informed and
                                                                      25 believe, and based thereon aver, that Plaintiff has the intent to remain in California
                                                                      26 and is a citizen of California. See Mondragon v. Capital One Auto Finance, 736
                                                                      27 F.3d 880, 885 (9th Cir. 2013) (holding that, in connection with removal to federal
                                                                      28 court, a person’s continuing domicile in a state establishes citizenship “unless
                                                                           684602.4
                                                                                                                            3
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 4 of 12 Page ID #:4




                                                                       1 rebutted with sufficient evidence of change”); see also Lew v. Moss, 797 F.2d 747,
                                                                       2 751-52 (9th Cir. 1986) (holding that California was state of domicile for party with a
                                                                       3 California residential address and California drivers’ license).
                                                                       4              11.     Defendants McLane Foodservice Distribution, Inc.’s and McLane
                                                                       5 Foodservice, Inc.’s Citizenship.
                                                                       6                      a.    As shown on the California Secretary of State’s Business Entity
                                                                       7 Website, Defendant McLane Foodservice Distribution, Inc. is a corporation formed
                                                                       8 and existing under the laws of the State of North Carolina.
Sanchez Swerdlow & Wimmer




                                                                       9
                                                                      10
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17              See URL https://businesssearch.sos.ca.gov/ (search terms entered: “McLane
                                                                      18 Foodservice Distribution, Inc.”). Plaintiff’s allegation that McLane Foodservice
                                                                      19 Distribution, Inc. is a California corporation is incorrect. See Exhibit A (Complaint)
                                                                      20 at ¶ 4.
                                                                      21                      b.    As shown on the California Secretary of State’s Business Entity
                                                                      22 Website, Defendant McLane Foodservice, Inc. is a corporation formed and existing
                                                                      23 under the laws of the State of Texas.
                                                                      24 ///
                                                                      25 ///
                                                                      26
                                                                      27
                                                                      28
                                                                           684602.4
                                                                                                                          4
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 5 of 12 Page ID #:5




                                                                      1
                                                                      2
                                                                      3
                                                                      4
                                                                      5
                                                                      6
                                                                      7
                                                                      8
                                                                                      See URL https://businesssearch.sos.ca.gov/ (search terms entered: “McLane
Sanchez Swerdlow & Wimmer




                                                                      9
                                                                           Foodservice, Inc.”).
                                                                      10
    Swerdlow Florence




                                                                                            c.    At the time this action was filed and at the time this Notice of
                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                           Removal was filed, Defendants’ principal places of business were and are in Texas.
                                                                      12
                                                                           See Masters Decl. at ¶ ¶ 5-6. The business activities of Defendants, including
                                                                      13
                                                                           material business decisions affecting the entirety of both companies, are directed,
                                                                      14
                                                                           controlled, and coordinated through the personnel who work at Defendants’
                                                                      15
                                                                           executive offices in Temple, Texas, as well as the personnel who work at
                                                                      16
                                                                           Defendants’ corporate headquarters located in Carollton, Texas . Id. at ¶ 5.
                                                                      17
                                                                           Additionally, a majority of Defendants’ executive team, including the Chief
                                                                      18
                                                                           Executive Officer, Corporate Secretary and Chief Financial Officer, have their main
                                                                      19
                                                                           business offices located in, and work out of, Defendants’ executive offices in
                                                                      20
                                                                           Temple, Texas. Id. at ¶ 6. Thus, at all relevant times, Defendants were not and are
                                                                      21
                                                                           not citizens of the State of California, but rather were and are citizens of the State of
                                                                      22
                                                                           Texas or the purposes of determining jurisdiction. See Hertz Corp. v. Friend, 559
                                                                      23
                                                                           U.S. 77, 91-92 (2010) (for the purposes of removal, the “nerve center” test applies,
                                                                      24
                                                                           whereby a corporation is deemed to be a citizen of the state where the corporation’s
                                                                      25
                                                                           officers direct, control and coordinate the corporation’s activities).
                                                                      26
                                                                      27
                                                                      28
                                                                           684602.4
                                                                                                                         5
                                                                                         DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 6 of 12 Page ID #:6




                                                                       1                      d.    Defendants are, therefore, for the purposes of removal, and
                                                                       2 pursuant to 28 U.S.C. Section 1332(c), citizens of the States of North Carolina and
                                                                       3 Texas. They are not citizens of California.
                                                                       4                                  AMOUNT IN CONTROVERSY
                                                                       5              12.      Defendants deny any liability as to Plaintiff’s claims. Based on the
                                                                       6 allegations, claims, and Prayer for Relief set forth in the Complaint, however, the
                                                                       7 amount in controversy in this action, exclusive of interest and costs, exceeds the
                                                                       8 sum of $75,000.00. All calculations supporting the amount in controversy are based
Sanchez Swerdlow & Wimmer




                                                                       9 on Plaintiff’s potential recovery pursuant to the claims alleged in the Complaint,
                                                                      10 assuming, without any admissions, the truth of any of the allegations, and assuming
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 liability (which is disputed) could be established.
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12              13.     The removal statute provides that a notice of removal must only
                                                                      13 “contain[] a short and plain statement for the grounds for removal.” 28 U.S.C. §
                                                                      14 1446(a). As the Supreme Court held in Dart Cherokee Basin Operating Co. v.
                                                                      15 Owens, 574 U.S. 81, 84 (2014), “a statement ‘short and plain’ need not contain
                                                                      16 evidentiary submissions.” (Emphasis added.) Rather, it “need include only a
                                                                      17 plausible allegation that the amount in controversy exceeds the jurisdictional
                                                                      18 threshold.” Id. at 89. In so, holding, the Supreme Court confirmed that district
                                                                      19 courts “should ‘apply the same liberal rules [to removal allegations] that are applied
                                                                      20 to other matters of pleading.’” Id. at 87 (citations omitted). Thus, “when a
                                                                      21 defendant seeks federal-court adjudication, the defendant’s amount-in-controversy
                                                                      22 allegation should be accepted when not contested by the plaintiff or questioned by
                                                                      23 the court.” Id. In this matter, Plaintiff’s Complaint does not specify a particular
                                                                      24 amount of damages. To the extent anything beyond a plausible allegation standard
                                                                      25 may be found to apply, then – at most – when a complaint is silent on the amount in
                                                                      26 controversy, the defendant need only prove by a preponderance of the evident that
                                                                      27 the amount in controversy exceeds $75,000. See Sanchez v. Monumental Life Ins.
                                                                      28 Co., 102 F. 3d 398, 404 (9th Cir. 1996). To satisfy the preponderance of the
                                                                           684602.4
                                                                                                                          6
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 7 of 12 Page ID #:7




                                                                       1 evidence test, a defendant must simply provide evidence that it is “more likely than
                                                                       2 not” that the amount in controversy is satisfied. Id. (emphasis added). The
                                                                       3 preponderance standard is not a “daunting” standard. Muniz v. Pilot Travel Centers
                                                                       4 LLC, No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *2 (E.D. Cal. May 1,
                                                                       5 2007); see also Valdez v. Allstate Ins. Co., 372 F. 3d 1115, 1117 (9th Cir. 2004)
                                                                       6 (“the parties need not predict the trier of fact’s eventual award with one hundred
                                                                       7 percent accuracy”).
                                                                       8              14.     The amount in controversy may include general and special
Sanchez Swerdlow & Wimmer




                                                                       9 compensatory damages, along with attorneys’ fees that are recoverable by statute.
                                                                      10 Galt G/S v. JSS Scandinavia, 142 F. 3d 1150, 1155-56 (9th Cir. 1998); Goldberg v.
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 CPC Int’l, Inc., 678 F. 2d 1365, 1367 (9th Cir. 1982) (attorneys’ fees may be taken
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 into account to determine jurisdictional amount). The amount in controversy may
                                                                      13 also include punitive damages and emotional distress damages. Gibson v. Chrysler
                                                                      14 Corp., 261 F. 3d 927, 945 (9th Cir. 2001); Kroske v. US Bank Corp., 432 F. 3d 976,
                                                                      15 980 (9th Cir. 2005).
                                                                      16              15.     Plaintiff alleges Defendants discriminated and retaliated against him on
                                                                      17 the basis of his alleged perceived or actual disability and/or medical condition and
                                                                      18 his use of medical leave, failed to prevent discrimination, harassment and retaliation,
                                                                      19 failed to accommodate his alleged disability, and failed to engage in the interactive
                                                                      20 process in violation of California’s Fair Employment and Housing Act (“FEHA”).
                                                                      21 See Exhibit A (Complaint) at ¶¶ 29-69. Plaintiff further alleges he was wrongfully
                                                                      22 terminated in violation of public policy. See id. at ¶¶ 70-78. Plaintiff is seeking
                                                                      23 compensatory damages, including for lost wages and related benefits, as well as
                                                                      24 general damages for emotional distress. See id. at ¶¶ at 26-27, and Prayer for Relief.
                                                                      25 Lastly, Plaintiff seeks unspecified amounts for punitive damages and attorneys’ fees.
                                                                      26 See id. at ¶¶ 28, 38-39, 49-50, 54-55, 61-62, 68-69, 78, and Prayer for Relief.
                                                                      27 ///
                                                                      28
                                                                           684602.4
                                                                                                                           7
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 8 of 12 Page ID #:8




                                                                       1              16.     Wrongful Termination Claims.
                                                                       2                      a.    Plaintiff is seeking to recover compensatory damages, including
                                                                       3 lost wages and related benefits, on his claim that he was terminated in violation of
                                                                       4 public policy. See id. at ¶¶ 70-78.
                                                                       5                      b.    Plaintiff worked for Defendant McLane Foodservice
                                                                       6 Distribution, Inc. from February 17, 2019, through April 3, 2019. See Masters Decl.
                                                                       7 at ¶ 8. Plaintiff’s hourly rate of pay was $20.00 an hour, and he worked five days a
                                                                       8 week, approximately eight hours a day, and he was paid bi-weekly. Id. at ¶ ¶11-13.
Sanchez Swerdlow & Wimmer




                                                                       9 Accordingly, his average weekly wages were $800 per week.
                                                                      10                      c.    For purposes of determining the value of Plaintiff’s claim for lost
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 wages only (i.e., without considering the potential value of other lost employment
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 benefits, and exclusive of interest), Defendants conservatively estimate that this
                                                                      13 matter will conclude by March 11, 2022, or within an estimate of 22 months from its
                                                                      14 removal from state court.1 Thus, Plaintiff’s claim for lost wages would span
                                                                      15 approximately 153 weeks, from April 3, 2019 (Plaintiff’s date of termination from
                                                                      16 Defendant McLane Foodservice Distribution, Inc.), through May 11, 2022.
                                                                      17                      d.    Based on Plaintiff’s average weekly compensation with
                                                                      18 Defendant McLane Foodservice Distribution, Inc., Plaintiff’s lost wages over this
                                                                      19 153-week period (April 3, 2019, through May 11, 2022) are estimated to be
                                                                      20 $122,400.00 ($800 x 153 weeks).2
                                                                      21
                                                                      22              1
                                                                                 See the chart of the Comparison of Districts Within the Ninth Circuit — 12-
                                                                      23 Month Period Ending December 31, 2019, available at URL
                                                                      24 https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distcomparison123
                                                                         1.2019.pdf (observing median time interval from filing to trial of civil cases in the
                                                                      25 Central District of California to be 22.3 months).
                                                                      26              2
                                                                                 Even if the Court only considered Plaintiff’s lost wages from the date of
                                                                         termination until the filing of this Removal (i.e., from April 3, 2019, to May 12,
                                                                      27
                                                                         2020), Plaintiff’s lost wages for that approximately 57-week period would be
                                                                      28 $45,600.00 ($800 x 56 weeks). See infra.
                                                                           684602.4
                                                                                                                           8
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                                 Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 9 of 12 Page ID #:9




                                                                       1              17.     Emotional Distress Damages. Plaintiff’s Complaint also seeks to
                                                                       2 recover damages for alleged emotional distress. See Exhibit A (Complaint) at ¶ 27,
                                                                       3 and Prayer for Relief. “In order to establish the amount of emotional distress and
                                                                       4 punitive damages in controversy, a defendant may introduce evidence of jury
                                                                       5 verdicts in cases involving analogous facts.” Rivera v. Costco Wholesale Corp., No.
                                                                       6 C 08-02202 CW, 2008 WL 2740399, at *4 (N.D. Cal. July 11, 2008). California
                                                                       7 courts have recognized that emotional distress damages in successful employment
                                                                       8 cases “may be substantial.” Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1034
Sanchez Swerdlow & Wimmer




                                                                       9 (N.D. Cal. 2002) (emphasis added); Richard v. Allstate Ins. Co., 897 F. Supp. 477,
                                                                      10 450 (S.D. Cal. 1995) (emphasis added). Consistent with the foregoing, awards for
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 emotional distress damages in employment actions frequently exceed the $75,000
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 amount in controversy. See e.g., Lemke v. BCI Coca-Cola of Los Angeles, JVR
                                                                      13 No. 810360, 2004 WL 5825304 (Dec. 1, 2004) ($135,000 emotional distress
                                                                      14 damages awarded in wrongful termination action); Anderson v. American Airlines,
                                                                      15 JVR No. 809385, 2008 WL 4793279 (N.D. Cal. July 1, 2008) ($1 million emotional
                                                                      16 distress damages awarded in federal wrongful termination action); Grodzik v.
                                                                      17 California Conservation Corps., JVR No. 810571, 2010 WL 3898722 (June 1, 2010)
                                                                      18 ($159,152 emotional distress award to plaintiff on retaliation claims). In Kroske,
                                                                      19 432 F.3d at 980, the Ninth Circuit held that the district court properly estimated
                                                                      20 $25,000 for emotional distress damages for purposes of satisfying the amount-in-
                                                                      21 controversy requirement where the plaintiff’s wage loss was only $55,000.
                                                                      22 Accordingly, as in Kroske, Defendants conservatively estimate that the minimum
                                                                      23 value of Plaintiff’ emotional distress claims is at least $25,000 for purposes of
                                                                      24 calculating the amount in controversy in this action.
                                                                      25              18.     Punitive Damages. In addition, Plaintiff seeks punitive and/or
                                                                      26 exemplary damages against Defendants. See Exhibit A (Complaint) at ¶¶ 28, 38,
                                                                      27 49, 54, 61, 68, 78 and Prayer for Relief. The Ninth Circuit has held that punitive
                                                                      28 damages should be considered by a district court in determining the amount in
                                                                           684602.4
                                                                                                                          9
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                       Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 10 of 12 Page ID #:10




                                                                       1 controversy where they are recoverable as a matter of law. See Gibson, 261 F.3d at
                                                                       2 945. In State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003), the
                                                                       3 United States Supreme Court held that the longstanding historical practice of setting
                                                                       4 punitive damages at two, three or four times the size of contemporary damages,
                                                                       5 while “not binding,” is “instructive,” and that “[s]ingle digit multipliers are more
                                                                       6 likely to comport with due process.” Here, as shown above, Plaintiff is seeking
                                                                       7 compensatory and general damages of at least $147,400.00 relating to his wrongful
                                                                       8 termination claims ($122,400.00 + $25,000.00). Utilizing the ration of 2:1 that State
Sanchez Swerdlow & Wimmer




                                                                       9 Farm found to be “instructive” (but without conceding its ultimate propriety for use
                                                                      10 in this case), and basing any potential exemplary damages award solely on the
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 wrongful termination damages at issue in this action, the potential punitive damages
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 award in this action is approximately $294,800.00, even though Defendants deny
                                                                      13 that Plaintiff has properly allege or can ultimately establish the necessary conditions
                                                                      14 for obtaining exemplary damages.
                                                                      15              19.     Attorneys’ Fees.
                                                                      16                      a.    Plaintiff also seeks an award of attorneys’ fees. See Exhibit A
                                                                      17 (Complaint) at ¶¶ 39, 50, 62, 69 and Prayer for Relief. Although Defendants dispute
                                                                      18 that Plaintiff is entitled to any attorneys’ fees in this action, where attorneys’ fees
                                                                      19 are authorized by statute and expressly pleaded in the Complaint, they are
                                                                      20 appropriately part of the calculation of the “amount in controversy” for purposes of
                                                                      21 removal. See Kroske, 432 F. 3d at 980.; Galt, 142 F. 3d at 1155-56 (holding that
                                                                      22 claims for statutory attorneys’ fees are to be considered in determining whether the
                                                                      23 requisite amount is met for diversity jurisdiction regardless of whether the award is
                                                                      24 discretionary or mandatory). Furthermore, the value placed on such fees is based on
                                                                      25 what would “necessarily accrue until the action is resolved.” See Simmons, 209 F.
                                                                      26 Supp. 2d at 1034 (observing that the Ninth Circuit anticipated that district courts
                                                                      27 would consider post-removal attorneys’ fees when determining the amount in
                                                                      28 controversy).
                                                                           684602.4
                                                                                                                          10
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                       Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 11 of 12 Page ID #:11




                                                                       1                      b.    The Court’s knowledge and experience in ruling on prevailing
                                                                       2 plaintiffs’ motions for attorneys’ fees in wrongful termination FEHA discrimination
                                                                       3 claims should indicate that it is “more likely than not” that Plaintiff will be seeking
                                                                       4 an attorneys’ fees award of at least $150,000 if this case is litigated to judgment in a
                                                                       5 jury trial. See, e.g., Crawford v, DirecTV Inc., No. BC4175072010, WL 5383296
                                                                       6 (Los Angeles Super. Ct. Sept. 29, 2010) (awarding approximately $160,000 in
                                                                       7 attorneys’ fees in wrongful termination action where the plaintiff’s recovered
                                                                       8 damages were only $175,000); Campos v. Valley Family Health Ctr. Med. Group,
Sanchez Swerdlow & Wimmer




                                                                       9 Inc., 46 Trials Digest 10th 11, 2007 WL 3275361 (Fresno Super. Ct. May 9, 2007)
                                                                      10 (awarding $117,165 in attorneys’ fees to prevailing plaintiff in wrongful termination
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 action).
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12              20.     In sum, the reasonably calculated amount in controversy in this action
                                                                      13 based on the information in the Complaint and the information presently known and
                                                                      14 available to Defendants is as follows and exceeds $75,000:
                                                                      15              Monetary Recovery Sought                                         Amount
                                                                      16              Wrongful Termination                                        $122,400.00
                                                                      17              Emotional              Distress                               $25,000.00
                                                                      18              Damages
                                                                      19              Punitive Damages                                            $294,800.00
                                                                      20              Statutory Attorneys’ Fees                                   $150,000.00
                                                                      21              Total                                                       $592,200.00
                                                                      22
                                                                      23              21.     Accordingly, this United States District Court has original jurisdiction
                                                                      24 over this action pursuant to 28 U.S.C. Sections 1332 and 1441(b).
                                                                      25                                        VENUE
                                                                      26              22.     This is a civil action originally filed in a California state court.
                                                                      27 Defendants are informed and believe that the events allegedly giving rise to this
                                                                      28 action occurred within this judicial district. Accordingly, as the State Court Action
                                                                           684602.4
                                                                                                                            11
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
                                                       Case 5:20-cv-01005-JGB-SP Document 1 Filed 05/11/20 Page 12 of 12 Page ID #:12




                                                                       1 was filed in San Bernardino County, California, Defendants are entitled, pursuant to
                                                                       2 28 U.S.C. Section 1441(a), to remove this action to the United States District Court
                                                                       3 for the Central District of California.
                                                                       4              23.     Nothing in this Notice of Removal is intended or should be construed
                                                                       5 as any type of express or implied admission by Defendants of any fact, of the
                                                                       6 validity or merits of any of the Plaintiff’s claims, causes of action and allegations, or
                                                                       7 of any liability for the same, all of which are hereby expressly denied, or as any type
                                                                       8 of express or implied waiver or limitation of any of Defendants’ rights, claims,
Sanchez Swerdlow & Wimmer




                                                                       9 remedies, and defenses in connection with this action, all of which are hereby fully
                                                                      10 and expressly reserved. Further, Defendants expressly reserve their right to amend
    Swerdlow Florence



                            TEL (310) 288‐3980 • FAX (310) 733‐1727




                                                                      11 or supplement this Notice and the evidence in support thereof to the fullest extent
                                  BEVERLY HILLS, CALIFORNIA 90212
                                  9401 WILSHIRE BLVD., SUITE 828




                                                                      12 permitted by law.
                                                                      13
                                                                      14 DATED: May 11, 2020                    SWERDLOW FLORENCE
                                                                                                                 SANCHEZ SWERDLOW & WIMMER
                                                                      15
                                                                                                                A Law Corporation
                                                                      16
                                                                      17
                                                                      18
                                                                                                                By:
                                                                      19
                                                                                                                                  ALLISON R. MUSANTE
                                                                      20                                              Attorneys for Defendants McLane Foodservice
                                                                      21                                              Distribution, Inc., and McLane Foodservice, Inc.

                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                           684602.4
                                                                                                                           12
                                                                                            DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
